ORDER *
The plaintiffs appeal the district court’s dismissal with prejudice for failure to state a claim of their securities fraud action against Versant Object Technology, Inc., and certain of its controlling persons. The plaintiffs challenge the court’s ruling that the Third Amended Consolidated Complaint did not plead with particularity facts which create a strong inference that the defendants acted with deliberate recklessness as required under the Private Securities Litigation Reform Act of 1995. We AFFIRM the district court’s decision for the reasons stated in its order entered December 4, 2001.
AFFIRMED.

 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.